DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021, has been entered.

Status of Claims
Claims 1, 7, 13, and 19 are amended.
Claims 2-5, 8-11, 14-17, and 20-23 are canceled.
Claims 1, 6-7, 12-13, 18-19, and 24 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant’s arguments, see pp. 8-10, filed June 1, 2021, with respect to claims 1, 6-7, 12-13, 18-19, and 24 have been fully considered and are persuasive.  The rejection of January 29, 2021, has been withdrawn. 

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) claims 1, 6-7, 12-13, 18-19, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0351941 to Chhabra in view of U.S. Patent Pub. No. 2016/0260171 to Ford et al. and U.S. Patent Pub. No. 2018/0060860 to Tian et al.
Per Claim 1: Chhabra discloses:
An electronic processing system, comprising: (see Chhabra at ¶ 50: FIG. 4 is an illustrative, simplified block diagram 400 of an example physical access control device 402 which may be in accordance with physical access control devices described elsewhere, such as in connection with FIGS. 1 and 2.)
a processor; memory communicatively coupled to the processor; and logic communicatively coupled to the processor, wherein the logic is at least partly implemented in one or more of configurable logic or fixed functionality logic hardware, the logic when executed by the processor to: (see Chhabra at ¶ 50: In various embodiments, the physical access control device may include a computer subsystem that includes various components such as a processor 404; RAM 414; a security module 416; one or more physical access controls 418; and a network interface 420.)
create, via an enclave creator, a first participant enclave (e.g., unmanned vehicle enclave), wherein the first participant enclave is to be created in a secure execution environment on a first computing system associated with a first participant to an exchange, wherein the secure execution environment includes a trusted execution environment (TEE) and the first participant enclave is to be associated with one or more offered items or one or more requested items (e.g., delivered package); (see Chhabra at ¶ 65: The enclave 512 may be provided by selecting computer systems being configured to support the instantiation of enclaves and causing the enclave 512 to be See also ¶ 13: The unmanned vehicle such as those described above in connection with may have an on-board computer system that supports a protected execution environment such as an enclave.  See also ¶ 22: In response to receiving the indication that access has been granted, the unmanned vehicle may perform a task such as delivering a package that may be done at least in part in by executing instructions from an unprotected execution environment.  See also ¶¶ 57-60.)
verify, via an enclave verifier (e.g., physical access control device enclave), a second participant enclave with a trusted attestation service, wherein the second participant enclave is to be a secure execution environment on a second computing system associated with a second participant to the exchange; (see Chhabra at ¶ 17: The physical access control device may, in a similar manner, utilize a network interface to receive an encrypted and/or digitally signed remote attestation and, within the enclave of the physical access control device, verify the remote attestation by using its resident cryptographic key to decrypt an encrypted attestation and verify the decrypted contents, verify a digital signature by generating a digital signature over the received message and determining the generated and received digital signatures match, and more. As part of a mutual authentication process, the physical access control device may provide a remote attestation to unmanned vehicle in the same or substantially similar manner described above such that the unmanned vehicle's enclave can verify the characteristics of the enclave.)
approve, via an exchange approver, a secure exchange of information between the first participant enclave and the second participant enclave; and (see Chhabra at ¶ 18: After one or more mutual attestations are provided (e.g., by the enclave of the 
exchange, via the exchanger, information between the first participant enclave and the second participant enclave upon approval of the exchange by both the first participant enclave and the second participant enclave (see Chhabra at ¶ 19: After establishing a cryptographically protected communication session, the parties may exchange access policies such as those described above in connection with FIGS. 1 and 2. For example, the enclave of the unmanned vehicle may provide to the enclave of the physical access control device an access policy that includes a list of street addresses or GPS coordinates that the unmanned vehicle is performing deliveries for. Conversely, the enclave of the physical access control device may provide to the enclave of the unmanned vehicle a list of computing entities that it expects to receive deliveries from.)
However, Chhabra fails to disclose, but Tian, an analogous art of cryptocurrency transactions, discloses:
generate, via an exchanger, a private key within the first participant enclave which remains private until both the first participant to the exchange and the second participant to the exchange and approve the exchange; (see Tian at ¶ 37: The method 100 then proceeds to block 104 where first user secondary wallets are created that include first user secondary wallet private keys. In an embodiment, the creation of the first user secondary wallets at block 104 is performed by the system provider device(s) 402. For 
wherein the information includes the private key and a cryptocurrency. (see Tian at ¶ 47: In another example, in situations where the system provider device(s) 402 provide the first user primary wallet for the first user that is sending the payment amount, but do not provide the second user primary wallet to the second user that is receiving the payment amount, the wallet engine 504 in the system provider device(s) 402 may transmit to the second user (e.g., via a variety of secure communication techniques) the second user secondary wallet private keys for secondary wallets that are associated with predefined virtual currency amounts that add up to the payment amount.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chhabra with the techniques disclosed in Tian.  One of ordinary skill in the art would have been motivated to modify Chhabra so that the physical access control device sends a private key to the unmanned delivery vehicle in order to pay for a delivery.
However, the combination of Chhabra and Tian fails to disclose, but Ford, an analogous art of blockchain and cryptocurrency, discloses:
wherein the second participant [[enclave]] is to be associated with one or more offered items and one or more requested items; (see Ford at ¶ 92: In embodiments, the Seller functions in the role of the provider of a virtual offering (a good or service).)
verify that the one or more offered items and the one or more requested items are as agreed, and approve the exchange of the one or more offered items and the one or more requested items; (see Ford at ¶ 137: In embodiments, to help protect itself, the Seller waits (620) until the Escrow notifies it that the Buyer's payment has been received and is in an escrow account. In embodiments, the Escrow notifies the Seller by sending it a Funds In Escrow message, which confirms receipt by the Escrow from the Buyer of the amount due under the agreement.  See also ¶ 175: In embodiments, responsive to the virtual good(s) or the performance of the service being acceptable, the Buyer sends (1515) a Release Funds message to the Escrow. As described in more detail below, this message causes the Escrow to transfer the escrowed funds to the Seller.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tian so that a payment, by exchanging private keys, is made only when the buyer and seller are satisfied with the transaction as disclosed in Ford.  One of ordinary skill in the art would have been motivated to do so to reduce the ability of the buyer and seller to engage in fraudulent behavior.

Per Claim 7: Claim 7 recites subject matter similar to that discussed above in connection with claim 1.  Claim 7 further recites, and Chhabra further discloses:
A semiconductor package apparatus, comprising: a substrate; and logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic (see Chhabra at ¶ 50: In various embodiments, the physical access control device may include a computer subsystem that includes various components such as a processor 404; RAM 414; a security module 416; one or more physical access controls 418; and a network interface 420.)

Per Claim 13: Claim 13 recites subject matter similar to that discussed above in connection with claim 1.  Claim 13 further recites, and Chhabra further discloses:
A method of securely exchanging information, comprising: (see Chhabra at Title: Secure device-to-device process)

Per Claim 19: Claim 19 recites subject matter similar to that discussed above in connection with claim 1.  Claim 19 further recites, and Chhabra further discloses:
At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to: (see Chhabra at ¶ 50: In various embodiments, the physical access control device may include a computer subsystem that includes various components such as a processor 404; RAM 414; a security module 416; one or more physical access controls 418; and a network interface 420.)

Claims 6, 12, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra, Tian, and Ford as applied to claims 1, 7, 13, and 19 above, and further in view of U.S. Patent Pub. No. 2015/0170112 to DeCastro.

Per Claims 6, 12, 18, and 24: The combination of Chhabra, Tian, and Ford discloses the subject matter of claims 1, 7, 13, and 19, from which claims 6, 12, 18, and 24 depend, respectively.  However, the combination of Chhabra, Tian, and Ford fails to disclose, but DeCastro discuses:
wherein the exchanged information includes a first type of cryptocurrency and a second type of cryptocurrency. (see DeCastro at ¶ 63: The card also includes a dual-currency operating system comprising means for integrating transactions involving two (or more) currencies, which in a prevalent type of user scenario would comprise a first fiat currency and a second fiat currency, a first digital currency and a second digital currency, fiat to cryptocurrency and vice versa, commodity-backed digital asset to any other currency and digital asset, and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chhabra and Tian with the DeCastro disclosure.  One of ordinary skill in the art would have been motivated to modify Chhabra and Tian to function with two cryptocurrencies to enable two currency transactions to increase customer flexibility when paying for delivery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2016/0357550 discloses a method for executing software, a result produced from an execution of a copy of the software by a corresponding platform can be received from each of a plurality of platforms. A number of results of execution of the software can be determined. The extent to which the results match can be compared to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685